Citation Nr: 0736790	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lower back disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right shoulder deformity.
        
3.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

4.  Entitlement to a compensable rating for a mild cortical 
deformity of the left medial malleolus.

5.  Entitlement to service connection for herpes.

6.  Entitlement to service connection for gum disease.

7.  Entitlement to service connection for a right ankle 
condition.

8.  Entitlement to service connection for a heart condition.

9.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1982 to 
November 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision.

With the exception of the veteran's back claim, all of the 
other issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had 72 degrees of forward flexion and more 
than 200 degrees of combined range of motion at his most 
recent VA examination.

2.  There is no medical evidence of either an abnormal gait 
or abnormal spinal contour.

3.  No bed rest has been prescribed to treat the veteran's 
back.

4.  No evidence of either muscle spasm on extreme forward 
bending or loss of lateral spine motion has been shown.


CONCLUSION OF LAW

Criteria for a disability evaluation in excess of 10 percent 
for a lower back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes (DCs) 5242, 5243 (2007); 38 C.F.R. 4.71a 
§ 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 10 percent for a chronic 
lumbar sprain with degenerative joint disease (DJD) under 
38 C.F.R. § 4.71a, DCs 5292 for slight limitation of motion 
of the lumbar spine.  Under this DC, a 20 percent rating 
assigned for moderate limitation of motion of the lumbar 
spine.

The veteran underwent a VA examination in February 2003, at 
which he demonstrated 90 degrees of flexion, 30 degrees of 
extension, and 40 degrees of lateral bending to the left and 
right.  The veteran was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  

In September 2005, the veteran underwent another VA 
examination at which he indicated that his back pain had 
worsened since his last VA examination.  Nevertheless, range 
of motion testing still showed 72 degrees of flexion, 13 
degrees of extension, and lateral bending and rotation to 30 
degrees bilaterally.  The veteran was noted to be limited by 
pain (accounting for the loss of motion to 13 degrees in 
extension and 72 degrees in forward flexion), but not 
additionally limited by fatigue, weakness, or lack of 
endurance following repetitive motion.    

Thus, while the veteran's range of motion declined somewhat 
between his two VA examinations, he still had 72 degrees of 
flexion which is still only slight limitation of motion.

At the time the veteran filed his claim, 10 percent ratings 
were also available for disabilities of the back based on the 
rating criteria for intervertebral disc syndrome (IVDS) or 
for lumbar strains.  

IVDS is rated based on incapacitating episodes (periods of 
acute signs and symptoms due to intervertebral disc syndrome 
that require bed rest prescribed by a physician and treatment 
by a physician).  A 10 percent rating is assigned when 
incapacitating episodes have a total duration of at least one 
week but less than 2 weeks during the past 12 months; a 20 
percent rating is assigned when incapacitating episodes have 
a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; and a 40 percent rating is 
assigned when incapacitating episodes have a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.

However, the veteran's claims file is void of any prescribed 
bed rest; and, as such, a rating in excess of 10 percent is 
not available based on IVDS. 

Under 38 C.F.R. § 4.71a, DC 5295, a 10 percent rating was 
assigned for a lumbosacral strain with characteristic pain on 
motion; and a 20 percent rating was assigned for a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

The veteran was diagnosed with mechanical back pain at his VA 
examination in February 2003; however, the medical evidence 
has not shown muscle spasm on extreme forward bending, or 
loss of lateral spine motion in standing position.  

For example, at the February 2003 VA examination, the veteran 
demonstrated 40 degrees of lateral bending to the left and 
right.  Similarly, at his VA examination in September 2006, 
the veteran demonstrated lateral bending and rotation to 30 
degrees bilaterally.  Additionally, while the veteran had 
tenderness to palpation in his lumbosacral paravertebral 
muscles, no muscle spasms were noted.

VA treatment records also fail to show either muscle spasm or 
loss of lateral spine motion.

As such, a rating in excess of 10 percent is not available 
under DC 5295, or any of the other old rating criteria.  

During the course of the veteran's appeal, the regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  
All applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

In September 2003, the criteria for evaluating disabilities 
of the spine began to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  This change 
provided a 10 percent rating when forward flexion of the 
thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; when the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; when there is muscle spasm, 
guarding, or localized tenderness that does not result in an 
abnormal gait or abnormal spinal contour; or when there is a 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  A rating in excess of 40 percent requires the presence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

The veteran underwent a VA examination in February 2003 at 
which he complained of constant lower back pain and 
occasional sharp pressure, diffuse throbbing lower back pain 
that radiated only to the lower back, and not to the lower 
extremities.  The veteran did not use any assistive devices, 
and he had a steady gait with no history of falling.  
However, the veteran did have to sit down after walking for 
10 minutes.  The veteran was independent in his activities of 
daily living.  The veteran had an erect posture and gait.  
The veteran had 90 degrees of flexion, 30 degrees of 
extension, and 40 degrees of lateral bending to the left and 
right.  The veteran was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  There were no 
postural abnormalities or fixed deformities. The veteran was 
diagnosed with mechanical back pain.

Treatment records from 2004 show that the veteran was doing 
physical therapy for his back which he tolerated well, 
without adverse reaction.  The veteran also lacked some range 
of motion in his back, but the precise loss was not 
specified.  A treatment record from September 2004 reported 
that the veteran had back pain on flexion or extension, but 
there was no gross motor or sensory deficit.

In January 2005, the veteran's range of motion in his back 
was noted to be intact, although later records note it to be 
decreased.  

In September 2005, the veteran underwent another VA 
examination at which he indicated that his back pain had 
worsened since his last VA examination.  He indicated that 
back pain was triggered by prolonged sitting, standing, or 
lying.  The veteran indicated that physical therapy had not 
helped.  The veteran did not use any assistive devices and 
was independent in his activities of daily living.  There was 
no abnormal posture.  Range of motion testing showed 72 
degrees of flexion, 13 degrees of extension, and lateral 
bending and rotation to 30 degrees bilaterally.  The veteran 
was noted to be limited by pain, but not additionally limited 
by fatigue, weakness, or lack of endurance following 
repetitive motion.  The veteran had tenderness to palpation.  
The veteran was again diagnosed with degenerative joint 
disease in the lumbar spine.

The veteran had full range of motion in his lumbar spine at 
his VA examination in 2003, and he had 72 degrees of flexion 
at his VA examination in 2005.  
The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the examiner at the veteran's most recent examination found 
that while the veteran was limited by pain, he was not 
additionally limited by fatigue, weakness, or lack of 
endurance following repetitive motion.  Furthermore, it 
appears the pain accounted for the veteran's loss of motion 
to 13 degrees and 72 degrees.  As such, limitation of motion 
greater than 72 degrees has not been shown by pain, weakness, 
fatigability, or incoordination.

A rating in excess of 10 percent requires one of three 
things: 1) limitation of motion to 60 degrees; 2) combined 
range of motion of the thoracolumbar spine that is not 
greater than 120 degrees; or 3) muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

At his most recent VA examination, the veteran had 72 degrees 
of forward flexion; he had more than 200 degrees of combined 
range of motion; and the examiner found no evidence of either 
an abnormal gait or abnormal spinal contour.  The veteran 
still meets the criteria for a 10 percent rating under the 
revised orthopedic ratings, but a rating in excess of 10 
percent is not warranted.

In addition to the rating which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.  

However, the medical evidence fails to show that an 
additional rating should be assigned for neurologic 
manifestations.

At the veteran's VA examination in February 2003 he denied 
urinary of fecal incontinence.  His sensory examination was 
intact; his manual motor test was 5/5; and his deep tendon 
reflexes were 2+ in the patellar and Achilles bilaterally.  
A treatment record from September 2004 reported that the 
veteran had no gross motor or sensory deficit.

In September 2005, while the veteran reported several 
episodes of fecal urgency and urinary urgency, it was 
indicated that he had the sensation of voiding, so the 
incontinence was more attributable to the lack of a restroom 
than to his back disability.  The veteran had intact pinprick 
and light touch bilaterally in his lower extremities; no 
atrophy was seen in the lower extremities; and the veteran 
had normal muscle tone and manual muscle strength.  Deep 
tendon reflexes were 2+ in both the patellar and the Achilles 
bilaterally.  

As the veteran's neurological signs are intact, an additional 
disability rating is not available.

The medical evidence of record has failed to show that the 
veteran's back disability is more severe than is currently 
rated.  As the veteran fails to meet the criteria for a 
rating in excess of 10 percent under either the old or 
revised rating criteria, the veteran's claim is denied.





II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in March 2005, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a lower back disability 
is denied.


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the veteran or his or her representative 
must file a timely notice of disagreement (NOD); so long as 
the issues being appealed are clear, the agency of original 
jurisdiction (AOJ) by law must then issue a statement of the 
case (SOC); finally, to convey jurisdiction to hear the case 
at the Board, the veteran must file a timely, substantive 
appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

The veteran's claims of entitlement to a rating in excess of 
10 percent for a right shoulder deformity; entitlement to a 
rating in excess of 10 percent for a left knee disability; 
entitlement to a compensable rating for a mild cortical 
deformity of the left medial malleolus; entitlement to 
service connection for herpes; entitlement to service 
connection for gum disease; entitlement to service connection 
for a right ankle condition; entitlement to service 
connection for a heart condition; and entitlement to service 
connection for a right knee condition were denied by an 
August 2003 rating decision; which also deferred the issue of 
entitlement to service connection for a lower back condition.  
The veteran was informed of this decision by a letter dated 
September 9, 2003.

In response, the veteran submitted a statement that was 
received in August 2004 which indicated that he did not agree 
with the letter dated September 2003 regarding his "s/c 
conditions claimed."

While the veteran's disagreement was not a model of clarity, 
the RO treated this as a notice of disagreement for the 
veteran's lower back claim; which was ironically the only 
claim not adjudicated by the August 2003 rating decision.  In 
any event, no SOC was ever issued with regard to any of the 
issues that were adjudicated by the August 2003 rating 
decision.  As no special wording is required for a NOD, the 
veteran's August 2004 statement serves as a NOD for the 
issues adjudicated by the August 2003 rating decision.  See 
38 C.F.R. §§ 20.201, 20.302(a).  However, the veteran has not 
been provided with an SOC on any of these issues.  As such, 
the veteran should be provided with an SOC.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, these issues will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Therefore, this matter is remanded for the following action:

The RO should issue a statement of the 
case with respect to the issues of 
entitlement to a rating in excess of 10 
percent for a right shoulder deformity; 
entitlement to a rating in excess of 10 
percent for a left knee disability; 
entitlement to a compensable rating for a 
mild cortical deformity of the left 
medial malleolus; entitlement to service 
connection for herpes; entitlement to 
service connection for gum disease; 
entitlement to service connection for a 
right ankle condition; entitlement to 
service connection for a heart condition; 
and entitlement to service connection for 
a right knee condition in accordance with 
applicable law and regulations.  The 
veteran should be informed of the period 
of time within which he must file a 
substantive appeal to perfect his appeal 
to the Board concerning this issue.  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If a timely substantive appeal is 
filed, the case should be returned to the 
Board for further appellate 
consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


